Hill, J.
Where A brings a rule against a sheriff to require him to pay over money realized by the levy and sale of certain property as the property of B under a fi. fa. in favor of the movant, placed in his hands, and the record in the ease shows that the fund in controversy was thus produced, it is error to award it to a contesting creditor holding a fi. fa. against neither the plaintiff nor defendant in the fi. fa. first mentioned, but against a third party, notwithstanding evidence be produced which would warrant a finding that the property sold really belonged to such third party.

Judgment reversed.


All the Justices concur.